


Exhibit 10.2

 

RESTRICTED STOCK UNIT AGREEMENT

 

(United States-Based Employee Form)

 

This AGREEMENT (the “Agreement”) is dated as of July 10, 2012 by and between
GEORGIA GULF CORPORATION, a Delaware corporation (together with any
Subsidiaries, as applicable, the “Company”), and TIMOTHY MANN, JR. (“Grantee” or
“You”).

 

1.                                      Grant of Restricted Stock Units. 
Subject to and upon the terms, conditions, and restrictions set forth in this
Agreement and in the Company’s 2011 Equity and Performance Incentive Plan (the
“Plan”), the Company has granted to Grantee, as of July 10, 2012 (the “Date of
Grant”), 34,000 Restricted Stock Units (otherwise referred to in this Agreement
as “Restricted Stock Units”).  Each Restricted Stock Unit shall represent the
contingent right to receive one share of Common Stock.

 

2.                                      Restrictions on Transfer of Restricted
Stock Units.  The Restricted Stock Units may not be transferred, sold, pledged,
exchanged, assigned or otherwise encumbered or disposed of by Grantee.  Any
purported transfer, encumbrance or other disposition of the Restricted Stock
Units that is in violation of this Agreement shall be null and void, and the
other party to any such purported transaction shall not obtain any rights to or
interest in the Restricted Stock Units.

 

3.                                      Vesting of Restricted Stock Units.  The
Restricted Stock Units specified in Section 1 of this Agreement shall vest as
follows:

 

(a)                                 On each of December 17, 2012, December 17,
2013 and July 10, 2015, a number of Restricted Stock Units equal to thirty-three
and one-third percent (33-1/3%) multiplied by the number of Restricted Stock
Units specified in Section 1 of this Agreement shall become nonforfeitable on a
cumulative basis until 100% of the Restricted Stock Units specified in Section 1
of this Agreement have become nonforfeitable.  Each such date listed above shall
be a settlement date under this Agreement.

 

(b)                                 In the event a Change in Control occurs
prior to all of the Restricted Stock Units specified in Section 1 of this
Agreement becoming nonforfeitable as provided in Section 3(a) above and while
Grantee is an employee of the Company or any Subsidiary, the Restricted Stock
Units covered by this Agreement shall become nonforfeitable if, in connection
with such Change in Control, the successor corporation does not assume the
obligations of the Company under this Agreement or provide Grantee with a
substitute award with rights equivalent to the rights provided under this
Agreement.

 

Subject to the following sentence, if the obligations of the Company under this
Agreement remain unchanged or the successor corporation assumes the obligations
of the Company under this Agreement or provides Grantee with a substitute award
with rights equivalent to the rights provided under this Agreement, then no such
acceleration shall apply and the terms of this Agreement shall apply to the
assumed or substitute award, except as may otherwise be provided in a written
agreement between Grantee and the Company.

 

Notwithstanding the foregoing, if, following a Change in Control, (i) the
obligations of the Company under this Agreement remain unchanged or the
successor corporation assumes the obligations of the Company under this
Agreement or provides Grantee with a substitute award with rights equivalent to
the rights provided under this Agreement and (ii) after the Change in Control,
but prior to all of the Restricted Stock Units specified in Section 1 of this
Agreement becoming nonforfeitable, the Company or any successor corporation or
any subsidiary of either terminates Grantee’s employment without Cause or
Grantee terminates his or her employment for Good Reason, then the Restricted
Stock Units covered by this Agreement or any substitute award shall become
nonforfeitable upon such termination of employment.

 

As used in this Agreement, the following terms shall be defined as follows:

 

“Cause” shall mean Grantee shall have committed prior to termination of
employment any of the following acts:  (i) an intentional act of fraud,
embezzlement, theft, or any other material violation of law in

 

--------------------------------------------------------------------------------


 

connection with Grantee’s duties or in the course of Grantee’s employment;
(ii) intentional wrongful damage to material assets of the Company;
(iii) intentional wrongful disclosure of material confidential information of
the Company; (iv) intentional wrongful engagement in any competitive activity
that would constitute a material breach of the duty of loyalty; or
(v) intentional breach of any stated material employment policy of the Company. 
Any determination of whether Grantee’s employment was terminated for Cause shall
be made by the Committee, whose determination shall be binding and conclusive.

 

“Good Reason” shall mean: (i) the Company or any Subsidiary reduces Grantee’s
total compensation or total compensation potential by a material amount, except
to the extent the Company or Subsidiary has instituted a reduction applicable to
all senior executives of the Company or (ii) any attempted relocation of
Grantee’s place of employment to a location more than 150 miles from the
location of such employment on the date of such attempted relocation; provided,
that the Grantee’s termination shall only constitute a termination for Good
Reason hereunder if (x) the Grantee provides the Company with a notice of
termination within 90 days after the initial existence of the facts or
circumstances constituting Good Reason, (y) the Company has failed to cure such
facts or circumstances within 30 days after receipt of the notice of
termination, and (z) the date of termination occurs no later than 120 days after
the initial occurrence of the facts or circumstances constituting Good Reason.

 

4.                                      Forfeiture of Restricted Stock Units. 
Except as provided in Section 3 or as the Committee may determine on a
case-by-case basis, subject to the terms of the Plan, at such time as Grantee
ceases to be continuously employed by the Company, any Restricted Stock Units
that have not theretofore become nonforfeitable hereunder shall be forfeited.

 

5.                                      Qualifying Retirement.  Notwithstanding
the foregoing, a Grantee shall be treated as being in the continuous employ of
the Company for purposes hereof and vesting of Restricted Stock Units shall
continue if and only for so long as all of the following conditions are met:
(i) Grantee’s employment was terminated, including by reason of death,
disability or retirement, other than by the Company for Cause; (ii) at the time
such employment was terminated, Grantee had attained the age of 55; (iii) at the
time such employment was terminated, Grantee’s age, when added to the number of
years of continuous employment of such Grantee by the Company, equaled or
exceeded seventy (70); and (iv) Grantee does not engage in any Detrimental
Activity (together, a “Qualifying Retirement”).  For purposes of this Agreement,
in the case vesting of Restricted Stock Units continues pursuant to this
paragraph, such Restricted Stock Units which continue to vest shall be
considered to become nonforfeitable only upon the date(s) specified in
Section 3(a).

 

Upon a finding by the Committee that Grantee has met the conditions for a
Qualifying Retirement and has engaged in any Detrimental Activity during the
period of time beginning when such conditions are first met and ending when all
rights under this Agreement terminate, and forthwith upon notice of such
finding, Grantee shall forfeit any Restricted Stock Units with respect to which
the forfeiture provisions hereunder have not lapsed, and Grantee hereby
expressly agrees that the Company may exercise any and all other rights
available to it under the Plan.

 

6.                                      Payment of Restricted Stock Units.  To
the extent the Restricted Stock Units shall become nonforfeitable pursuant to
Section 3(a) above, including after application of Section 5, shares of Common
Stock underlying such Restricted Stock Units shall be transferred to Grantee no
later than 15 days after the date on which the Restricted Stock Units become
nonforfeitable (i.e., the respective settlement date), except as otherwise
provided in Section 8.  To the extent the Restricted Stock Units become
nonforfeitable pursuant to Section 3(b) above or upon termination of employment
following the Change in Control, then even though such Restricted Stock Units
become nonforfeitable upon the occurrence of the Change in Control or
termination of employment after the Change in Control, payment will not be made
to Grantee until the date or dates payment otherwise would have been made in the
absence of such Change in Control or termination of employment after the Change
in Control had Grantee continued to be employed by the Company.  In such case,
shares of Common Stock underlying such Restricted Stock Units shall be
transferred to Grantee no later than 15 days after the respective settlement
date or dates, except as otherwise provided in Section 8. Notwithstanding
anything in this Agreement to the contrary, but except as provided in Section 13
below or as the Committee may otherwise determine, and subject to the terms of
the Plan, no shares of Common Stock underlying the Restricted Stock Units may be
sold by Grantee until July 10, 2015.

 

2

--------------------------------------------------------------------------------


 

7.                                      Dividend, Voting and Other Rights. 
Grantee shall have no rights of ownership in the shares of Common Stock
underlying the Restricted Stock Units and shall have no right to vote such
shares of Common Stock until the date on which the shares of Common Stock are
transferred to Grantee pursuant hereto.  Dividend equivalents will be paid in
cash on the shares of Common Stock underlying the Restricted Stock Units and
shall be deferred (with no earnings accruing) until and paid contingent upon the
earning of the related Restricted Stock Units and paid at the same time the
underlying shares are transferred to Grantee.

 

8.                                      Retention of Restricted Stock Units by
the Company.  The shares of Common Stock underlying the Restricted Stock Units
shall be released to Grantee by the Company’s transfer agent at the direction of
the Company.  At such time as the Restricted Stock Units become payable as
specified in this Agreement, the Company shall direct the transfer agent to
forward all such payable shares of Common Stock to Grantee except, in the event
that Grantee has notified the Company of his or her election to satisfy any tax
obligations by surrender of a portion of such shares, the transfer agent will be
directed to forward the remaining balance of shares after the amount necessary
for such taxes has been deducted.

 

9.                                      Compliance with Law.  The Company shall
make reasonable efforts to comply with all applicable federal and state
securities laws; provided, however, notwithstanding any other provision of this
Agreement, the Company shall not be obligated to issue any Restricted Stock
Units or shares of Common Stock or other securities pursuant to this Agreement
if the issuance thereof would, in the reasonable opinion of the Company, result
in a violation of any such law.

 

10.                               Relation to Other Benefits.  Any economic or
other benefit to Grantee under this Agreement shall not be taken into account in
determining any benefits to which Grantee may be entitled.

 

11.                               Amendments.  Any amendment to the Plan shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable hereto; provided, however, that no amendment shall adversely
affect the rights of Grantee under this Agreement without Grantee’s consent.

 

12.                               Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

13.                               Withholding Taxes.  To the extent that the
Company is required to withhold federal, state, local or foreign taxes in
connection with any payment made or benefit realized by Grantee under this
Agreement, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that Grantee make arrangements satisfactory to the
Company for payment of the balance of such taxes to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit.  If Grantee fails to make arrangements for the
payment of tax, the Company will withhold shares of Common Stock having a value
equal to the amount required to be withheld.  Notwithstanding the foregoing,
when Grantee is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, Grantee may elect to satisfy
the obligation, in whole or in part, by electing to have withheld, from the
shares required to be delivered to Grantee, shares of Common Stock having a
value equal to the amount required to be withheld.  The shares used for tax
withholding will be valued at an amount equal to the Market Value per Share of
such shares of Common Stock on the date the benefit is to be included in
Grantee’s income.  In no event will the Market Value per Share of the shares of
Common Stock to be withheld and delivered pursuant to this Section to satisfy
applicable withholding taxes in connection with the benefit exceed the minimum
amount of taxes required to be withheld.

 

14.                               Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistent
provisions between this Agreement and the Plan, the Plan shall govern. 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan.  The Committee, acting pursuant to the Plan shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with this grant.

 

3

--------------------------------------------------------------------------------


 

15.                               Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.

 

16.                               Governing Law.  The interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Georgia, without giving effect to the principles of conflict of
laws thereof.

 

17.                               Notices.  Any notice to the Company provided
for herein shall be in writing to the Company, marked Attention: General Counsel
and Secretary, and any notice to Grantee shall be addressed to said Grantee at
his or her address currently on file with the Company.  Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
registered mail, postage and fees prepaid, and addressed as aforesaid.  Any
party may change the address to which notices are to be given hereunder by
written notice to the other party as herein specified (provided that for this
purpose any mailed notice shall be deemed given on the third business day
following deposit of the same in the United States mail).

 

18.                               Compliance with Section 409A of the Code.  To
the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) do not apply to Grantee.  This Agreement and
the Plan shall be administered in a manner consistent with this intent.

 

19.                               Counterparts.  This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute the same instrument.

 

20.                               Data Protection. By signing below, Grantee
consents to the Company processing Grantee’s personal data provided herein (the
“Data”) exclusively for the purpose of performing this Agreement, in particular
in connection with the vesting of Restricted Stock Units awarded herein.  For
this purpose the Data may also be disclosed to and processed by companies
outside the Company, e.g., banks involved.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement, as of the day and year first above written.

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

 

By:

/s/ JAMES L. WORRELL

 

Name:

James L. Worrell

 

Title:

Vice President-Human Resources

 

 

 

 

GRANTEE:

 

 

 

 

 

Name:

/s/ TIMOTHY MANN, JR.

 

 

 

Timothy Mann, Jr.

 

 

 

--------------------------------------------------------------------------------
